EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Floron Faries on September 7, 2021.

The application has been amended as follows: 

1.	(Currently Amended)	A cement composition comprising:
	cement at an amount greater than any other constituent in the cement composition;
	water at an amount greater than any other constituent in the cement composition, except for the cement; 
	a sliding-ring polymer comprising a polyrotaxane and a polymer, wherein the polymer is bonded to the polyrotaxane; and
a defoamer that restricts foam formation in the cement composition, wherein the cement composition is a cement slurry. 

2.	(Previously presented) The composition of claim 1, wherein the cement comprises Portland cement, and wherein the sliding-ring polymer comprises cyclodextrin rings.



4.	(Previously presented) The composition of claim 3, wherein the rings do not form a covalent bond with the polymeric chain, wherein the rings as threaded form a movable cross-linked mechanical bond with the polymeric chain, and wherein the sliding-ring polymer comprises the polyrotaxane in a range of 2 weight percent to 60 weight percent.

5. 	(Previously presented) The composition of claim 3, wherein the polymeric chain comprises a linear polymeric chain, wherein the polyrotaxane comprises an end group on the linear polymeric chain to restrict de-threading of the rings, wherein the cement comprises cement particles, and wherein the sliding-ring polymer binds with the cement particles.

6.	(Currently amended) The composition of claim 5, wherein the end group comprises two end groups comprising a first end group on a first end of the linear polymeric chain and a second end group on a second end of the linear polymeric chain, wherein the cement comprises metal ions, wherein the sliding-ring polymer binds with the cement particles  through functionalities of the sliding-ring polymer reacting with the metal ions of the cement, and wherein the sliding-ring polymer promotes distribution of stresses in the cement as set.



8.	(Previously presented) The composition of claim 7, wherein anchored comprises cross-linked, wherein the cyclic organic compound comprises a cyclodextrin, wherein the cement composition comprises a suspending agent and a dispersant, and wherein the sliding-ring polymer decreases Young’s Modulus of the cement as set. 

9.	(Previously presented) The composition of claim 1, 

10.	(Previously presented) The composition of claim 1, wherein the cement composition as cured comprises a compressive strength in a range of 10 megapascal (MPa) to 150 MPa.

11.	(Currently amended) The composition of claim 1, wherein the cement composition is set cement comprising the cement, the water,  and the defoamer, and wherein the sliding-ring polymer decreases shear modulus of the set cement.

12-28. 	Canceled

29.	(Previously presented) The composition of claim 1, comprising the cement at greater than half of the cement composition by weight.
 A cement composition comprising:
	cement at an amount greater than any other constituent in the cement composition, wherein the cement comprises Portland cement;
	; and
	a sliding-ring polymer comprising a polyrotaxane and a polymer, wherein the polymer is bonded to the polyrotaxane.

31. 	(Currently amended) A cement composition comprising:
	cement at an amount greater than any other constituent in the cement composition, wherein the cement comprises Portland cement;
water; 
	a sliding-ring polymer comprising a polyrotaxane and a polymer, wherein the polymer is bonded to the polyrotaxane; and

 
32.	(Currently amended) The composition of claim 1, wherein the defoamer 

33.	(Currently amended) The composition of claim 1, comprising 

1

35.	(Currently amended) The composition of claim 1, comprising a dispersant that facilitates mixing and placement of the cement composition as the cement slurry.

36.	(Currently amended) The composition of claim 1, comprising a dispersant that reduces flocculation of particles of the cement in the composition.

37.	(Previously presented) The composition of claim 1, comprising polyunsulfonated naphthalene (PNS), hydroxycarboxylic acid, polycarboxylic acid, or polycarboxylate ether, or any combinations thereof.

38.	(Previously presented) The composition of claim 1, wherein the polyrotaxane is not covalently bonded to the polymer, and wherein the polymer comprises a weight-average molecular weight of at least 10,000 grams per mole.

39.	(Previously presented) The composition of claim 1, wherein the polymer bonded to the polyrotaxane comprises the polymer cross-linked to the polyrotaxane.

40.	(Previously presented) The composition of claim 1, wherein the polymer bonded to the polyrotaxane comprises the polymer bonded to a ring of the polyrotaxane.


42.	(Previously presented) The composition of claim 1, wherein the polymer bonded to the polyrotaxane comprises the polymer bonded to the polyrotaxane via a functional group of a ring of the polyrotaxane.

43.	(Previously presented) The composition of claim 1, wherein the polymer bonded to the polyrotaxane comprises the polymer bonded to a functionalized ring of the polyrotaxane.

44.	(Previously presented) The composition of claim 43, wherein functionalized comprises hydroxylpropylation.

45. 	Canceled 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record and newly cited references fail to disclose, teach and/or suggest a cement composition that comprises each of the elements as instantly claimed.
JP 2016088878 A discloses a curable composition comprising a polyrotaxane in which the cycle molecule is cyclodextrin and a polymerizable monomer and a polymerization initiator.  The composition is used as a dental cement/adhesive and exhibits characteristics that the shrinkage stress generated by curing is small.  The reference, however, fails to disclose, teach 
JP 6647751 B2 discloses an adhesive composition that includes polyrotaxane wherein such can be used as a dental adhesive resin cement.  The reference, however, fails to disclose, teach and/or suggest at least wherein the cement is Portland cement, and, further, wherein a defoamer is included therein.  
CN 112456870 A discloses a concrete composition having self-repairing function wherein the composition includes 300-500 parts cement and 80-120 parts of water-soluble polyrotaxane.  The reference, however, fails to disclose, teach and/or suggest the cement as Portland cement and/or the inclusion of a defoamer therein.  Additionally, the reference date is after that of the instant application.  
As such, the cement composition of the instant application is allowable over the prior art of record.

The Examiner further notes, based on the amendments made above, the double patenting rejections as set forth in the previous office action have been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/07/21